Per Curiam.
On the authority of Ford v. State, 44 Fla. 421, 33 South. Rep. 301; Davis v. State, 46 Fla. 137, 35 South. Rep. 76; as to the plea-in abatement; and of Gee v. State, 61 Fla. 22, 54 South. Rep. 458; Goff v. State, 60 Fla. 13, 53 South. Rep. 327; Owens v. State, 65 Fla. 483, 62 South. Rep. 651; Pittman v. State, 82 Fla. 24, 89 South. Rep. 336; Dixon v. State, 79 Fla. 586, 84 South. Rep. 541 ; Johnson v. State, 80 Fla. 61, 85 South. Rep 155; Reeves v. State, 68 Fla. 96, 66 South. Rep. 432; Lewis v. State, Breen v. State, and Shuler v. State, decided at this term, and other similar decisions as to harmless errors of procedure, the .judgment of conviction herein should be affirmed.
The evidence is amply sufficient to sustain the verdict of murder, in the second degree -and the judgment of cón.viction rendered upon the verdict was proper.
*678. ' The- judgment should not be reversed or a new trial granted in any case, civil or criminal, for errors in rulings upon the admission or rejection of evidence, or for errors in giving or refusing charges, or for errors in any other matter of procedure or practice unless it shall appear to the court from a consideration of the entire cause that such errors (injudiciously) affect the substantial rights of the complaining party. Nor should a judgment be reversed or a new trial granted on the ground that the verdict is not sustained by the evidence, upless it appears that there was no substantial evidence to support the finding, or that upon the whole evidence the verdict is clearly wrong,, or that the jury were not governed by the evidence in making their' finding. • ' "
Affirmed.
Browne, C. J., and Taylor, Whitfield, Ellis and West," J. J., concur.